         Case 1:20-cv-07349-ALC-SDA Document 58 Filed 08/26/21 Page 1 of 6
                                                                         401 Park Avenue South
                                                                         New York, NY 10016
                                                                         (212) 571-2000

                                                                         535 Mission Street, 14th Fl.
                                                                         San Francisco, CA 94105
                                                       ϴͬϮϲͬϮϬϮϭ         (415) 262-0096
Finn Dusenbery
finn@ottingerlaw.com                                                     OTTINGERLAW.COM




August 25, 2021
                                         EKZ^DEd͗dŚĞƉĂƌƚŝĞƐƐŚĂůůĨŝůĞĂũŽŝŶƚůĞƚƚĞƌƌĞŐĂƌĚŝŶŐƚŚĞ
By ECF
                                         ƐƚĂƚƵƐŽĨĚŝƐĐŽǀĞƌǇŽŶKĐƚŽďĞƌϮϲ͕ϮϬϮϭ͘dŚĞŽƵƌƚĞǆƉĞĐƚƐƚŚĞ
Hon. Stewart D. Aaron                    ƉĂƌƚŝĞƐƚŽĐŽŽƉĞƌĂƚĞĂŶĚĨŝůĞĂũŽŝŶƚůĞƚƚĞƌĂƐŽƌĚĞƌĞĚ͘^KKZZ͘
United States Magistrate Judge           ĂƚĞĚ͗ƵŐƵƐƚϮϲ͕ϮϬϮϭ
United States District Court
Southern District of New York
500 Pearl St
New York, NY 10007

          Re:    Pagan v. C.I. Lobster Corp., et al.
                 No. 20-cv-7349 (ALC)(SDA)

Dear Judge Aaron:

       As you know, we represent Plaintiff and the putative class in the above-referenced matter.
Pursuant to the Court’s Order dated August 11, 2021, I write to provide a status update to the
Court as to discovery.

         The parties have served discovery requests on one another. Plaintiff received
Defendants’ responses, though they were more than three weeks late and provided only after a
meet and confer call. After receiving the responses, on August 2, 2021, Plaintiff sent Defendants
a deficiency letter. Plaintiff attempted to meet and confer on the issues raised in the deficiency
letter, including class-wide discovery, on Friday, August 20, 2021, and Defendants’ counsel
stated he needed to check with his client as to responses (despite having had weeks to do so since
the deficiency letter was sent) and would respond in writing. To satisfy meet and confer
obligations, Plaintiff agreed that Defendants would respond in writing by Thursday, August 26,
2021, with a meet and confer scheduled for Friday, August 27, 2021.

         Earlier today, I emailed a draft joint letter to Defendants, pursuant to the Court’s Order
dated August 11, 2021, which was issued after Defendants failed to provide any input to the first
letter providing an update on discovery, in violation of the Court’s Order dated June 10, 2021
approving the Case Management Plan. In response to my email, Defendants wrote, “You need to
add that your responses are outstanding, that you asked for an extension of time to respond, and
that Defendants consented. Also, we did not attempt to meet and confer [on August 20, 2021];
we did meet and confer and agreed to proceed as written. Then it can be filed. Please let me see
a revised letter as I am out of the office sick today.” 1



1   Attached hereto as Exhibit A is the email chain at issue.
      Case 1:20-cv-07349-ALC-SDA Document 58 Filed 08/26/21 Page 2 of 6

8/25/21
Page 2 of 2

         Defendants were obviously capable of making these revisions themselves, as Mr. Kataev
wrote them in an email and Mr. Milman is also available to make revisions. Further, it is
presumptuous for Defendants to command me to put proposed edits in a letter on their behalf that
I have not even agreed to. If anyone has acted uncivilly here, it is Defendants, notwithstanding
their false and overblown indignation. I would have hoped that the parties would not bother the
Court with something so trivial and could actually get to the merits of this case (which
Defendants seem reluctant to do, for whatever reason), but perhaps that was wishful thinking.

       We thank the Court for its attention to this matter.

       Respectfully submitted,

       /s/ Finn Dusenbery
       Finn Dusenbery




                535 Mission Street, 14th Floor | San Francisco, CA 94105 | www.ottingerlaw.com
Case
 Case1:20-cv-07349-ALC-SDA
      1:20-cv-07349-ALC-SDA Document
                             Document56-1 Filed08/26/21
                                      58 Filed  08/25/21 Page
                                                          Page31ofof64




                      Exhibit A
Case
 Case1:20-cv-07349-ALC-SDA
      1:20-cv-07349-ALC-SDA Document
                             Document56-1 Filed08/26/21
                                      58 Filed  08/25/21 Page
                                                          Page42ofof64
Case
 Case1:20-cv-07349-ALC-SDA
      1:20-cv-07349-ALC-SDA Document
                             Document56-1 Filed08/26/21
                                      58 Filed  08/25/21 Page
                                                          Page53ofof64
Case
 Case1:20-cv-07349-ALC-SDA
      1:20-cv-07349-ALC-SDA Document
                             Document56-1 Filed08/26/21
                                      58 Filed  08/25/21 Page
                                                          Page64ofof64
